Exhibit 3.2 Mailing Address: PO Box 9431 Stn Prov Govt Victoria BC V8W 9V3 www.corporateonline.gov.bc.ca Location: 2nd Floor - 940 Blanshard Street Victoria BC 1 877 526-1526 CERTIFIED COPY Of a Document filed with the Province of British Columbia Registrar of Companies Notice of Articles BUSINESS CORPORATIONS ACT CAROL PREST This Notice of Articles was issued by the Registrar on: February 20, 2015 01:51 PM Pacific Time Incorporation Number:BC1021032 Recognition Date and Time: Incorporated on December 4, 2014 03:41 PM Pacific Time NOTICE OF ARTICLES Name of Company: RYU APPAREL INC. REGISTERED OFFICE INFORMATION Mailing Address: 800 - VANCOUVERBCV6C 3H1 CANADA Delivery Address: 800 - VANCOUVERBCV6C 3H1 CANADA RECORDS OFFICE INFORMATION Mailing Address: 800 - VANCOUVERBCV6C 3H1 CANADA Delivery Address: 800 - VANCOUVERBCV6C 3H1 CANADA DIRECTOR INFORMATION Last Name, First Name, Middle Name: Ciambrelli, Martino Mailing Address: 1 VANCOUVERBCV6J 1H4 CANADA Delivery Address: 1 VANCOUVERBCV6J 1H4 CANADA Last Name, First Name, Middle Name: Leone, Maria Mailing Address: 1 VANCOUVERBCV6J 1H4 CANADA Delivery Address: 1 VANCOUVERBCV6J 1H4 CANADA Last Name, First Name, Middle Name: Marcus, Bill Mailing Address: 818 N. RUSSELL ST. PORTLANDOR97227 UNITED STATES Delivery Address: 818 N. RUSSELL ST. PORTLANDOR97227 UNITED STATES Last Name, First Name, Middle Name: Sibley, Michelle Mailing Address: 818 N. RUSSELL ST. PORTLANDOR UNITED STATES Delivery Address: 818 N. RUSSELL ST. PORTLANDOR UNITED STATES Last Name, First Name, Middle Name: Pan, Peter Mailing Address: 1 VANCOUVERBCV6J 1H4 CANADA Delivery Address: 1 VANCOUVERBCV6J 1H4 CANADA Last Name, First Name, Middle Name: Leone, Marcello Mailing Address: 1 VANCOUVERBCV6J 1H4 CANADA Delivery Address: 1 VANCOUVERBCV6J 1H4 CANADA AUTHORIZED SHARE STRUCTURE 1.No Maximum Common Shares Without Par Value Without Special Rights or Restrictions attached _ 2.No Maximum Preferred Shares
